—Judgment, Su*367prexne Court, Bronx County (Robert Cohen, J.), rendered June 3, 1998, convicting defendant, after a jury trial, of murder in the second degree and burglary in the first degree, and sentencing him to consecutive terms of 25 years to life and 12V2 to 25 years, respectively, unanimously affirmed.
The record fails to support defendant’s claim that the court interpreter inaccurately interpreted a witness’s testimony. Upon defendant’s protest, the court conducted a prompt inquiry of the interpreter where it was established that the interpreter was indicating what the witness was actually saying. In any event, the witness’s inability to identify defendant was fully explored before the jury.
We perceive no basis for reduction of sentence. Concur— Rosenberger, J. P., Williams, Andrias, Wallach and Saxe, JJ.